DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,802,585 B2 to Agaoglu et al. Although the claims at issue are not identical, they are not patentably distinct from each other because they are similar as shown below:
17/063,382
10,802,585
1. An electronic device, comprising:
a display;
an eye monitoring system; and
control circuitry that is configured to identify an eye activity using the eye monitoring system, wherein the eye activity is selected from the group consisting of: an eye blink and a saccade, wherein, in response to the eye activity, the control circuitry is configured to coordinate operation of the display to occur during the eye activity to reduce image burn-in effects on the display, and wherein the control circuitry is configured to implement a pixel shift in an image on the display during the eye activity to reduce the image burn-in effects on the display.
19. A head-mounted display, comprising: head-mounted support structures; a display supported by the head-mounted support structures, wherein the display is configured to display image content; an eye monitoring system; and
control circuitry that is configured to detect eye blinks using the eye monitoring system and that is configured to coordinate adjustments to the image content with periods of suppressed visual sensitivity associated with the eye blinks, wherein the control circuitry is configured to pixel shift the entire image content during the eye blinks to reduce image burn-in effects on the display.

Claims 2 and 4-10 are dependent on claim 1.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “wherein the control circuitry is configured adjust a color cast of content on the display during the eye activity relative to a preceding time that is not during the eye activity”, in combination with the other limitations set forth in claim 9.
Claims 12-15, 17 and 19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “control circuitry that is configured to detect eye activity using the monitoring system and that is configured to coordinate operation of the display with periods of suppressed visual sensitivity associated with the eye activity by making display operation adjustments during the eye activity, wherein the display operation adjustments comprise changes to a display property selected from the group consisting of: a color cast and a white point”, in combination with the other limitations set forth in claim 12.
Claims 13 and 14 are dependent on claim 12.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “control circuitry that is configured to detect eye activity using the eye monitoring system, wherein the eye activity is selected from the group consisting of: an eye blink and a saccade, wherein, in response to the eye activity, the control circuitry is configured to coordinate adjustments to the image content to occur during periods of suppressed visual sensitivity associated with the eye activity to reduce power consumption of the display, and wherein the control circuitry is configured to adjust operation of the display to reduce power consumption by momentarily reducing an image frame refresh rate for the display during the eye activity”, in combination with the other limitations set forth in claim 15.
Claims 17 and 19 are dependent on claim 15.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2018/0053284 A1 to Rodriguez et al.
As to claim 21, Rodriguez discloses an electronic device, comprising:
a display configured to display images (Fig. 2A, paragraph 0167, display (62));
an eye monitoring system (Fig. 2C, paragraph 0184, eye tracking cameras (3424)); and
control circuitry that is configured to detect eye activity using the eye monitoring system and that is configured to coordinate display operation adjustments with the eye activity, wherein the display operation adjustments comprise changes to a display property while at least a portion of the 7display is displaying the images (Fig. 2G and 38, paragraphs 0444-0445, where in step (4904) the processor/CVPU (85) determines if blinking occurs and if so, a switching pattern is established during the blinking event).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/Primary Examiner, Art Unit 2627